Name: Regulation (EEC) No 972/69 of the Commission of 28 May 1969 amending Regulation (EEC) No 190/68 on the denaturing process for colza and rape seed
 Type: Regulation
 Subject Matter: consumption;  plant product
 Date Published: nan

 Official Journal of the European Communities 229 29.5.69No L 127/12 Official Journal of the European Communities REGULATION (EEC) No 972/69 OF THE COMMISSION of 28 May 1969 amending Regulation (EEC) No 190/68 on the denaturing process for colza and rape seed OF THE EUROPEAN COM ­THE COMMISSION MUNITIES, percentages specified in the above-mentioned Regulation must be altered without however impairing the effectiveness of the denaturing system ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68 ,2 and in particular Article 27 (5 ) thereof; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Whereas a denaturing process should be determined for the purpose of applying Commission Regulation (EEC) No 911 '684 of 5 July 1968 on certain detailed rules concerning the subsidy for oil seeds , as last amended by Regulation (EEC) No 474/695 ; Whereas the method of denaturing laid down in Commission Regulation (EEC) No 190/68 ° of 16 February 1968 on the denaturing process for colza and rape seed provides for the addition of a certain quantity of millet and canary seed to colza and rape seed and to mixtures containing these products ; Whereas, because of the trend of prices for the products added to these seeds and mixtures , the The following shall be substituted for Article 1 ( 1 ) of Regulation (EEC) No 190/68 : ' 1 . Colza and rape seed and mixtures of the products falling within heading No 12.01 of the Common Customs Tariff which contain at least 2% of colza or rape seed shall be regarded as having been denatured for the purposes of Articles 9 and 15 of Regulation (EEC) No 911 /68 where at least 2% yellow millet and 3% canary seed have been added to and duly mixed with such seeds and mixtures.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1969 . For the Commission The President Jean REY 1 OJ No 172, 30.9.196b, p. 3025/66. 2 OJ No L 314, 31.12.1968, p . 1 . 3 OJ No 197, 29. 10 . 1966, p. 3393/66. 4 OJ No L 158, 6.7.1968, p. 8 . 5 OJ No L 63, 14.3.1969, p. 21 . 6 OJ No L 43, 17.2.1968, p. 10.